Citation Nr: 1001905	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for degenerative disc 
disease of the lumbar spine, and, if so, whether the reopened 
claim may be granted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss and, if 
so, whether the reopened claim may be granted.  

3.  Entitlement to service connection for osteoarthritis of 
the knees.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder.  

5.  Entitlement to service connection for prostate cancer.  

6.  Entitlement to service connection for postoperative 
residuals of fractured left tripod and displaced zygomatic 
arch.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

On his May 2008 substantive appeal, the Veteran indicated 
that he wanted a Board hearing at his local RO.  However, the 
Veteran subsequently indicated that he could not appear at a 
hearing because he is incarcerated and that, if something 
changed and he is able to appear, he would notify VA.  To 
date, there has been no indication that the Veteran is able 
to appear for a hearing.  The Board, then, finds that all due 
process has been satisfied with respect to the Veteran's 
right to a hearing.  

The issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine and 
osteoarthritis of the knees are addressed in the Remand 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification if further action is required on 
the part of the Veteran.  




FINDINGS OF FACT

1.  In an April 1986 rating decision, the RO denied 
entitlement to service connection for lumbar muscle sprain 
and hearing loss.  The Veteran did not appeal that decision, 
and it became final.

2.  Evidence received since the April 1986 rating decision is 
new, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for degenerative disc disease of the lumbar spine, is neither 
cumulative nor redundant, and raises a reasonable possibility 
of substantiating the claim, so as to permit reopening of the 
claim.  

3.  Since the April 1986 rating decision, evidence that is 
new, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for hearing loss, which is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim, has not been received.  

4.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has an acquired psychiatric disorder that is due to any 
incident or event in military service.  

5.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's prostate 
cancer is etiologically related to his active military 
service, to include any exposure to herbicides therein.  

6.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has postoperative residuals of fractured left tripod and 
displaced zygomatic arch that are due to any incident or 
event in military service.  






CONCLUSIONS OF LAW

1.  The April 1986 rating decision denying service connection 
for lumbar muscle strain and hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for degenerative disc 
disease has been received, and the Veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
hearing loss, and the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  Prostate cancer was not incurred in or aggravated by 
service, nor may it be presumed that prostate cancer was 
incurred during military service or as a result of exposure 
to herbicide agents therein.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1116, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  

6.  Postoperative residuals of fractured left tripod and 
displaced zygomatic arch were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).  If the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  

Back Disability

Entitlement to service connection for lumbar muscle strain, 
claimed as a back disability, was denied in a rating decision 
dated March 1986 (issued in April 1986).  At that time, the 
RO considered the Veteran's service treatment records which 
showed he was treated for low back pain after playing 
basketball in June 1978 and was diagnosed with a muscle 
strain.  

The RO noted that, while the Veteran was treated for low back 
pain during service, there were no subsequent complaints in 
service, including at separation, and the Veteran had not 
reported any treatment since discharge from service.  As 
such, the RO denied the Veteran's claim on the basis that his 
in-service complaints of low back pain were acute and 
transitory.  The Veteran was notified on the RO's decision in 
April 1986; however, the Veteran did not appeal the RO's 
determination.  Therefore, the April 1986 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  

Since the April 1986 rating decision, the Veteran has 
submitted evidence which shows he complained of low back pain 
involving the left lumbar region as early as February 1982 
and has continued to complain of low back pain since service.  
The newly submitted evidence also shows the Veteran has been 
diagnosed with degenerative disc disease at L5-S1.  See 
private medical records dated from 1982 to 2008.  

At the time of the last final decision, there was no evidence 
showing the Veteran had a current low back disability.  Since 
the April 1986 rating decision, the Veteran has provided 
evidence that shows he is currently diagnosed with 
degenerative disc disease at L5-S1 and that he complained of 
low back pain since 1982.  In determining whether new and 
material evidence has been submitted to reopen a claim of 
service connection, the Board presumes the credibility of all 
evidence and, in this case, the Board finds probative that 
the complaints of low back pain that were lodged shortly 
after service involved the same area that was affected during 
service, i.e., the left lumbar region.  

Therefore, the Board finds that such evidence is new, relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for degenerative 
disc disease may be reopened.  See 38 U.S.C.A. § 5108.  

Unfortunately, however, the Board finds that a remand is 
necessary before a fully informed decision may be rendered.  
As such, the merits of the reopened claim will be discussed 
in the Remand portion of this decision.  

Hearing Loss

Entitlement to service connection for hearing loss was denied 
in a March 1986 rating decision (issued in April 1986).  In 
denying the Veteran's claim, the RO noted that "mild" 
bilateral hearing was shown during service in June 1978 and 
that the Veteran was diagnosed with otitis media after a four 
month history of upper respiratory infections and earaches.  
However, the RO denied the Veteran's claim because, while the 
Veteran continued to have problems with upper respiratory 
infections and otitis externa during service, no ear problems 
were noted at his separation examination, his hearing was 
within normal limits bilaterally, by VA standards, at the 
separation examination, and the Veteran had not reported any 
treatment since separation.  The Veteran was notified of the 
RO's decision in April 1986 but he did not appeal the 
determination.  Therefore, the April 1986 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  

Since the April 1986 rating decision, the Veteran has 
submitted evidence which shows he was diagnosed with 
bilateral sensorineural high frequency hearing loss in May 
2007.  See May 2007 private medical record and audiogram.  
The Veteran has also asserted that his current hearing 
impairment may be related to his military noise exposure or 
the severe ear infections he suffered during service.  See 
September 2007 Notice of Disagreement.  

While the May 2007 treatment record contains a diagnosis of 
bilateral high frequency hearing loss, the Board notes that 
the results of the audiogram are reported in a chart and are 
not interpreted in decibels for each frequency.  In the 
absence of a clinical interpretation of the audiological 
findings, the Board may not attempt to interpret the 
documentation on its own.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), overruled on other grounds by Hodge v. 
West, 155 F. 3d 1356, 1360 (Fed. Cir. 1998); see also Hardin 
v. West, 11 Vet. App. 74, 79 (1998).  Therefore, while the 
treatment record reflects a diagnosis of bilateral hearing 
loss, the evidence does not show the Veteran's impaired 
hearing reaches the level to be considered a disability, as 
defined by VA, because the specific auditory thresholds are 
not included in the record.  See 38 C.F.R. § 3.385.  

As such, the Board finds that, while the Veteran has 
submitted new evidence that shows he has a current diagnosis 
of bilateral hearing loss, and, while this evidence is 
presumed credible, the new evidence is not considered 
material because it does not show the Veteran has a current 
and competent diagnosis of bilateral hearing loss, as defined 
by VA, at this time.  

The Board also finds that the new evidence does not contain 
any indication that the Veteran's claimed hearing loss is 
related to his military service, to include any noise 
exposure therein.  In this regard, the Board has considered 
the Veteran's statements that his hearing loss may be related 
to his military noise exposure or the ear infections he 
suffered during service.  However, the Veteran's statements 
are not considered material because there have been no 
additional assertions or evidence of continuity of decreased 
hearing or recurring ear infections since service, which 
would be indicative of a potential relationship between the 
Veteran's current hearing impairment and his military 
service.  

The Board does not doubt the Veteran sincerely believes 
service connection is warranted for bilateral hearing loss; 
however, there is no medical evidence showing the Veteran has 
a current, competent diagnosis of bilateral hearing loss that 
is related to his military service several years ago.  
Therefore, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for hearing loss.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, the Board concludes that no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Depending on the evidence and contentions of record 
in a particular case, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Acquired Psychiatric Disorder

Review of the record reveals the Veteran has been variously 
diagnosed with major depressive disorder (MDD), MDD with 
psychosis, schizophrenia, schizoaffective disorder, 
attention-deficit hyperactivity disorder (ADHD), 
posttraumatic stress disorder (PTSD), and bipolar disorder.  
See private medical records dated from 1982 to 2007.  

The Veteran has asserted that service connection is warranted 
for a psychiatric disorder because he experienced 
psychological strain and stress during service.  See October 
2007 Notice of Disagreement.  The Veteran has not, however, 
provided detailed information about a specific stressor or 
stressful event that he experienced during service.  In 
addition, the service treatment records are negative for any 
complaints, treatment, or findings related to a psychiatric 
disorder that was incurred during service.  

While the evidence shows the Veteran has been variously 
diagnosed with an acquired psychiatric disorder, the evidence 
of record does not contain any indication that the Veteran's 
varying diagnoses are related to his military service.  At 
the outset, the Board notes that the Veteran is not shown to 
have complained of or sought medical treatment for a 
psychiatric disorder until 2001, which is more than 20 years 
after he was separated from service.  He was initially 
diagnosed with ADHD and subsequently diagnosed with MDD and 
the other diagnoses.  

In evaluating the ultimate merit of this claim, the Board 
finds probative that the treatment records that contain the 
psychiatric diagnoses do not mention the Veteran's military 
service or relate the current diagnoses thereto.  In fact, 
review of the evidence shows the Veteran's symptoms, and 
thus, diagnoses, are situational in nature.  A September 2002 
treatment record reflects that the Veteran's trauma-like 
symptoms are due to his being a witness to his partner being 
killed and falsely accused and that his depression was due to 
committing the offense for which he was imprisoned.  
Likewise, a March 2006 treatment record reflects that the 
Veteran's symptoms of PTSD, namely flashbacks and nightmares, 
are related to "the shooting," which the Veteran reported 
was an accident.  The Veteran also reported that he heard 
voices during his trial.  See March 2006 private treatment 
record.  

Simply stated, not only do these records, as a whole, not 
support the claim, they provide evidence against the claim, 
indicating other causes for this problem other than service. 

In sum, the Board finds the preponderance of the evidence is 
against a finding that the Veteran currently has an acquired 
psychiatric disorder that is related to his military service.  
As noted, psychiatric disorders, or symptoms thereof, are not 
seen during service or for 20 years thereafter, and there is 
no medical evidence of record that suggests the Veteran's 
varying psychiatric diagnoses are related to his military 
service.  Instead, the preponderance of the evidence shows 
the Veteran's psychiatric disorders were first manifested 
many years after service and are related to his post-service 
experiences, not his military service.  

The only evidence that suggests the Veteran currently has a 
psychiatric disability that is related to his military 
service are the Veteran's own statements.  However, there is 
no indication that the Veteran has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, the Board finds the preponderance of the evidence 
is against the grant of service connection for an acquired 
psychiatric disorder, as the evidence does not show that the 
Veteran's current psychiatric diagnoses are related to his 
military service.  Because the evidence preponderates against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

Prostate Cancer

The Veteran is seeking entitlement to service connection for 
prostate cancer.  

The service treatment records do not contain any complaints, 
treatment, or findings related to a problem involving the 
Veteran's prostate.  The first time the Veteran is shown to 
have a problem involving his prostate is in October 2006, 
more than 20 years after he was separated from service.  The 
Veteran initially presented with an enlarged prostate and 
elevated prostate specific antigen (PSA).  A subsequent 
biopsy confirmed the diagnosis of prostate cancer.  See 
private medical records dated October and November 2006.  

The Board has carefully reviewed the evidence of record and 
finds there is no indication that the Veteran's prostate 
cancer is related to his military service.  As noted, there 
is no indication that the Veteran's prostate condition was 
incurred during service or for at least 20 years thereafter; 
nor is there any competent lay or medical evidence of record 
which suggests that the Veteran's prostate cancer is 
otherwise related to his military service.  In this regard, 
the evidence does not show, nor does the Veteran allege, that 
his current diagnosis is related to any exposure to 
herbicides during service.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e), 3.313.  In fact, the medical evidence of 
record does not contain any indication as to the etiology of 
the Veteran's prostate cancer.  See private medical records 
dated from October 2006 to February 2007.  

In sum, while the Veteran has a current diagnosis prostate 
cancer, there is no indication that his prostate cancer was 
incurred during military service or is otherwise related 
thereto.  The Board does not doubt the Veteran sincerely 
believes service connection is warranted for prostate cancer; 
however, without medical evidence of a nexus between the 
Veteran's disability and service, the claim for service 
connection must be denied.  See Hickson, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the Veteran's claim for service 
connection for prostate cancer, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, supra.  

Residuals of Fractured Left Tripod
and Displaced Zygomatic Arch 

The Veteran is seeking service connection for postoperative 
residuals of fractured left tripod and displaced zygomatic 
arch.  

The service treatment records do not contain any complaints, 
treatment, or findings related to the Veteran's left eye, to 
include any injury or disease incurred during service.  
Instead, review of the evidence shows the Veteran presented 
for treatment in September 1986 reporting that he was struck 
in left face with a lead pipe.  The evidence shows the 
Veteran loss consciousness briefly and was admitted to San 
Joaquin County Hospital where he was found to have a left 
tripod fracture, with displacement of the zygomatic arch.  
The Veteran subsequently underwent surgical treatment to 
repair the injuries in the left orbital area.  See private 
medical records dated from September 1986 to March 1987.  
There is no indication that the fractured left tripod and/or 
displaced zygomatic arch were incurred in or otherwise due to 
the Veteran's military service.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against a finding 
that the Veteran's postoperative residuals of fractured left 
tripod and displaced zygomatic arch are due to or otherwise 
related to his military service.  Instead, the preponderance 
of the evidence reflects that the Veteran's orbital injuries 
were incurred in September 1986, more than five years after 
he was separated from service.  The medical evidence of 
record does not contain any indication that the orbital 
injuries are related to the Veteran's military service and 
actually provides evidence against it.  

The only evidence that suggests the Veteran's orbital 
injuries are related to his military service is the Veteran's 
own statements.  However, the Board finds probative that the 
Veteran has not provided any detailed information as to why 
he believes service connection should be granted in this 
case, such as identifying a specific disease or injury that 
was incurred during service to which the orbital injuries can 
be attributed.  The Board also notes that, as a layperson, 
the Veteran is not generally competent to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu, supra.  

Without medical evidence of a nexus between the Veteran's 
residual orbital injuries and his military service, the claim 
for service connection must be denied.  See Hickson, supra.  
Therefore, based on the foregoing reasons and bases, the 
Board finds that the preponderance of the competent and 
probative evidence is against the Veteran's claim for service 
connection for postoperative residuals of fractured left 
tripod and displaced zygomatic arch, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, supra.  
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in June 2007 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claims for service connection and of the Veteran's and VA's 
respective duties for obtaining evidence.  The letter also 
informed the Veteran of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the June 2007 notice letter included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim of service connection for hearing loss was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as to that claim, as the 
Veteran was informed about what evidence is necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial.  

The Board notes that the June 2007 letter did not provide the 
Veteran with information as to why his claim of service 
connection for a back disability was denied.  However, the 
Board finds no prejudice to the Veteran in this regard 
because the claim was reopened herein.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records, as well as post-
service treatment records dated from 1982 to 2007.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Veteran was not afforded a VA examination or hearing in 
conjunction with this claim; however, the Board finds that 
all due process has been satisfied with respect to the 
Veteran's right to an examination and hearing, as he is 
incarcerated and unable to report for an examination or 
hearing.  The Board could schedule a hearing, but the Veteran 
will not be able to attend.  In this regard, regarding the 
claims that has been remanded, as in the claims adjudicated 
above the Veteran is free to submit additional written 
statements that the Board will review in detail and with due 
consideration of the fact that the Veteran can not attend a 
hearing at this time.  It is in this way that the Veteran can 
convey the information he would want to speak about at a 
hearing. 

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having been submitted, the claim of 
service connection for degenerative disc disease of the 
lumbar spine is reopened, and the appeal is granted, to that 
extent only.   

New and material evidence having not been submitted, the 
claim for service connection for hearing loss is not 
reopened, and the appeal is accordingly denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  

Entitlement to service connection for prostate cancer is 
denied.  

Entitlement to service connection for postoperative residuals 
of fractured left tripod and displaced zygomatic arch is 
denied.  


REMAND

As to the reopened claim of service connection for 
degenerative disc disease of the lumbar spine (service 
connection for a "back disability"), the Board notes the 
service treatment records show that, in June 1978, the 
Veteran complained of low back pain that had persisted for 
one week.  The Veteran could not recall a specific injury but 
he reported he had been playing basketball.  The examining 
physician noted the Veteran had been treated three times with 
hot packs and back flexion exercises.  The final assessment 
was low back/muscle strain and a contusion to the left 
lumbar/thoracic region.  

The service treatment records do not contain any subsequent 
complaints, treatment, or findings related to a problem 
involving the Veteran's back, and there were no pertinent 
complaints or findings reported at his separation examination 
in November 1979.  

Nevertheless, the post-service treatment records show the 
Veteran sought treatment for low back pain as early as 
February 1982.  At that time, the Veteran complained of low 
back pain with right radiculopathy, which was aggravated by 
coughing; however, X-rays of the Veteran's back were 
negative, with the exception of minimal narrowing at L5-S1.  
In January 1987, the Veteran presented for treatment 
complaining of the sudden onset of left lumbar pain, which 
radiated down his left side into the thigh.  Objective 
examination revealed paravertebral spasm on the left and the 
assessment was mild muscle spasm and scoliosis.  

Subsequent treatment records show the Veteran continued to 
complain of low back pain, with occasional complaints of 
numbness in the right knee and leg.  The Veteran was 
eventually diagnosed with degenerative disc disease at L5-S1 
and he has reported that his current back pain is a 
recurrence of an old back strain from his days in the 
military, which involved the same area.  See X-ray reports 
dated June 2005 and September 2006; see also private medical 
record dated May 2008.  

Under the VCAA, VA is obligated to provide an examination 
and/or opinion where the record contains competent evidence 
that the claimant has a current disability, the record 
indicates that a disability or signs or symptoms of 
disability might be associated with active service, and the 
record does not contain sufficient information to make a 
decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence shows the Veteran suffered a 
muscle strain and contusion to the left lumbar/thoracic 
region during service, and he is shown to have complained of 
low back pain no more than two years after he was separated 
from service, which was eventually diagnosed as degenerative 
disc disease of the lumbar spine.  The medical evidence of 
record also shows the Veteran has continued to complain of 
low back pain since 1982, which is considered competent 
evidence of continuity of symptomatology and indicates that 
the Veteran's low back pain may be associated with service.  

As a result, the Board concludes that VA should obtain a 
medical opinion that addresses the likelihood that his 
degenerative disc disease of the lumbar spine is causally 
related to service, to include the complaints of low back 
pain and treatment therefor during service.  See 38 C.F.R. § 
3.159(c)(4) (2009).  In making this determination, the Board 
notes that a VA examination cannot be obtained because the 
Veteran is incarcerated and no VA medical professional is 
available to conduct an examination.  Therefore, the Board 
finds that a remand for a medical opinion is necessary in 
order to render a fully informed decision.  

With respect to the claim of entitlement to service 
connection for osteoarthritis of the knees, the service 
treatment records reflect that the Veteran complained of 
suffering an injury to his right leg in July 1978, after 
falling into a hole while in the field.  The Veteran reported 
that he did not receive any treatment in the field.  The 
assessment was a pulled muscle.  In May 1979, the Veteran 
sought treatment for a knee injury that occurred the day 
before after falling while playing softball.  There was no 
swelling or redness but there was mild tenderness.  The 
assessment was a knee injury, which was treated by an Ace 
wrap.  

The service treatment records do not contain any additional 
complaints, treatment, or findings related to a problem 
involving the Veteran's knees.  In fact, the Veteran's lower 
extremities were normal at his separation examination in 
February 1977, and he denied having any painful or swollen 
joints, including a trick or locked knee.  

However, review of the post-service medical evidence shows 
the Veteran has complained of knee pain in conjunction with 
his complaints of low back pain on more than one occasion.  
In July 1995, the Veteran reported having low back pain with 
occasional numbness in his right knee and leg.  In July 2006, 
the Veteran complained of low back pain that often radiated 
into his knee.  See also private medical records dated July 
and October 2005.  

Given the evidence of a knee injury during service and the 
medical evidence that shows a potential relationship between 
the Veteran's back and knee disabilities, the Board finds 
that a remand is necessary to obtain a medical opinion 
regarding the likelihood that the Veteran's current knee 
osteoarthritis is related to his military service or, in the 
alternative, to his back disability.  See 38 C.F.R. § 
3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.	Request that a medical professional 
knowledgeable in musculoskeletal 
disorders review the entire claims file 
to determine if the Veteran currently 
has a lumbar spine disability that is 
related to his military service.  The 
claims file must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review is accomplished.

a.	The reviewing official should 
provide a diagnosis of any 
currently manifested lumbar spine 
disability and render an opinion 
as to whether it is at least as 
likely as not (i.e., a probability 
of 50 percent) or unlikely (i.e., 
a probability of less than 50 
percent) that any current lumbar 
spine disability is related to the 
Veteran's military service, to 
include specifically the Veteran's 
complaints of low back pain in 
June 1978 and his treatment 
therfor.

b.	The reviewer should also render an 
opinion as to whether it is at 
least as likely as not (i.e., a 
probability of 50 percent) or 
unlikely (i.e., a probability of 
less than 50 percent) that the 
Veteran's knee osteoarthritis is 
related to his military service 
and/or any currently manifested 
lumbar spine disability.  

c.	A rationale that is based on the 
evidence included in the claims 
file must be provided for each 
opinion offered.  

d.	If it cannot be determined whether 
the Veteran currently has a lumbar 
spine or knee disability that is 
related to his military service, 
on a medical or scientific basis 
and without invoking processes 
relating to guesses or judgment 
based upon mere conjecture, the 
reviewer should clearly and 
specifically so specify in the 
report, and explain why this is 
so.

2.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


